Exhibit 10.23

Summary of Non-Employee Director Compensation

          Ruddick Corporation (the “Company”) compensates each member of its
Board of Directors (the “Board) who is not an employee of the Company or its
subsidiaries.  Effective January 1, 2006, non-employee directors will receive
$26,000 per year for services as a director, plus $1,500 for each Board meeting
or committee meeting attended.  In addition to the general fees for directors
described above, the Chairman of the Board, the Chairman of the Executive
Committee of the Board and the Chairman of the Audit Committee of the Board are
paid an additional annual fee of $30,000, $30,000 and $6,000, respectively, for
services as chairman of the Board or the indicated committee, as applicable.

          Non-employee directors of the Company may defer the payment of the
annual fee and/or Board meeting fees, pursuant to the Company’s Director
Deferral Plan (the “Deferral Plan”).  The deferred fees are converted into a
number of shares of Common Stock of the Company (the “Common Stock”) with a fair
market value equal to the value of the fees deferred, and the number of shares
is then credited to the director’s account, along with the amount of any
dividends or stock distributions.  Upon termination of service as a director or
in the event of death, the balance of the director’s account will be distributed
to the director or a designated beneficiary.

          Under the Company’s 1995 Comprehensive Stock Option Plan (the “1995
Plan”), the Company automatically granted each non-employee director at the time
the 1995 Plan was adopted a ten-year option to purchase 10,000 shares of Common
Stock at an exercise price equal to the fair market value of the Common Stock on
the date of the option grant.  Since that time, pursuant to the provisions of
the Company’s stock option plans, the Company has automatically granted a
ten-year option to purchase 10,000 shares of Common Stock to each new
non-employee director upon his or her initial election as director.  These
options are immediately vested, and the exercise price of these options is equal
to the fair market value of the Common Stock on the date of the director’s
election. 

          The Company grants additional incentive awards to its non-employee
directors from time to time, at the Board’s discretion.  These incentive awards
generally have taken the form of stock option grants and discretionary
contributions by the Company to the Deferral Plan for the benefit of each
non-employee director, however, other award types may be granted in the future
at the discretion of the Board.  On November 17, 2005, the Board approved
discretionary contributions by the Company to the Deferral Plan for the benefit
of each non-employee director in the amount of $10,000.

          The Company also provides life insurance coverage for each
non-employee director.